NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             AUG 25 2010

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 09-30319

              Plaintiff - Appellee,              D.C. No. 3:07-cr-00148-RRB-1

  v.
                                                 MEMORANDUM*
LANCE LOCKARD,

              Defendant - Appellant.


                  Appeal from the United States District Court
                            for the District of Alaska
                Ralph R. Beistline, Chief District Judge, Presiding

                       Argued and Submitted July 30, 2010
                               Anchorage, Alaska

Before: SCHROEDER, O’SCANNLAIN and CLIFTON, Circuit Judges.

       Lance Lockard appeals the sentence imposed following his guilty plea to 64

counts of conspiracy (18 U.S.C. § 371), wire fraud (18 U.S.C. § 1343), bank fraud

(18 U.S.C. § 1344(2)), and false statements (18 U.S.C. § 1014), arising out of a

mortgage-fraud scheme.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      Lockard contends the district court erred by finding the facts supporting the

sentence enhancements by a preponderance of the evidence rather than beyond a

reasonable doubt, or at least by clear and convincing evidence. It is well-settled in

this circuit, however, that the district court is generally to apply the preponderance

of the evidence standard when finding facts to support a sentencing determination,

unless the enhancement at issue has an “extremely disproportionate” effect on the

sentence imposed. United States v. Staten, 466 F.3d 708, 717-20 (9th Cir. 2006).

The district court followed that course here.

      Lockard next contends the district court erred in enhancing the sentence

pursuant to U.S.S.G. § 2B1.1(b)(2)(A) upon finding ten or more victims of

Lockard’s fraud. The district court recognized that in addition to the nine financial

institution victims, there were multiple individual victims, and appropriately

focused on a property buyer who obtained a mortgage with the conspiracy’s

assistance as a tenth victim. The buyer’s acquisition of a mortgage ruinous to his

finances was directly attributable to the fraud conspiracy, and thus was a

foreseeable, actual loss. See U.S.S.G. § 2B1.1 cmt. n.1 and n.3.

      The district court did not err in enhancing the sentence pursuant to U.S.S.G.

§ 2B1.1(b)(14)(A) because Lockard derived more than $1 million in gross receipts.

Lockard undisputably received $993,000 in gross receipts directly from


                                          2
the First National Bank of Alaska. The record contains ample support for the

district court’s conclusion that the enhancement applied in light of other gross

receipts.

      The district court did not err by applying an organizer/leader enhancement

under U.S.S.G. § 3B1.1(a). See United States v. Jordan, 291 F.3d 1091, 1097 (9th

Cir. 2002). The district court explicitly found that Lockard controlled three

members of the conspiracy. The record supports the district court’s findings.

      Finally, Lockard’s sentence is not substantively unreasonable. See United

States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008) (en banc). There is no disparity

between Lockard’s 70-month sentence and that of his co-conspirators or others

similarly situated that would render the sentence unreasonable. The district court

gave a full and accurate explanation of the sentence it imposed.

      AFFIRMED.




                                          3